DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,373,232.
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve a similar outcome using the same computing structures.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 are rejected under 35 USC 103 as being unpatentable over Pool et al., US 11,392,829 “Pool,” in view of Mookherjee et al., US 2018/0240152 “Mookherjee.”
In Pool see at least:
(underlined art text is for emphasis)
Regarding claim 8: The method recited in claim 1, further comprising:
(claim 1) determining via a processor whether a prediction model for an object definition is associated with sufficient training data to produce predictions at a designated accuracy rate, …
(Pool: 46: col. 11, line 63-col. 12, line 12) As mentioned, various embodiments take advantage of machine learning. As an example, deep neural networks (DNNs) developed on processors have been used for diverse use cases, from self-driving cars to faster drug development, from automatic image captioning in online image databases to smart real-time language translation in video chat applications. Deep learning is a technique that models the neural learning process of the human brain, continually learning, continually getting smarter, and delivering more accurate results more quickly over time. A child is initially taught by an adult to correctly identify and classify various shapes, eventually being able to identify shapes without any coaching. Similarly, a deep learning or neural learning system needs to be trained in object recognition and classification for it get smarter and more efficient at identifying basic objects, occluded objects, etc., while also assigning context to objects.
(Pool: 60: col. 15, line 54-col. 16, line 10) In some embodiments, a model is evaluated using a subset of the classified data 702 that was provided for training. The subset can be determined using a shuffle and split approach as discussed above. This evaluation data subset will be labeled with the target, and thus can act as a source of ground truth for evaluation. Evaluating the predictive accuracy of a machine learning model with the same data that was used for training is not useful, as positive evaluations might be generated for models that remember the training data instead of generalizing from it. Once training has completed, the evaluation data subset is processed using the trained model 708 and the evaluator 710 can determine the accuracy of the model by comparing the ground truth data against the corresponding output (or predictions/ observations) of the model. The evaluator 710 in some embodiments can provide a summary or performance metric indicating how well the predicted and true values match. If the trained model does not satisfy at least a minimum performance criterion, or other such accuracy threshold, then the training manager 704 can be instructed to perform further training, or in some instances try training a new or different model, among other such options. If the trained model 708 satisfies the relevant criteria, then the trained model can be provided for use by the classifier 714.
… (claim 1) the prediction model predicting for a given object instance of the object definition a respective probability of acceptance for each of a plurality of recommendations; 
Rejection is based upon the teachings of pool applied to claim 8 by Pool and further upon the combination of Pool-Mookherjee. Although Pool mentions delivering movie recommendations to users, Pool does not expressly mention determining a respective probability of acceptance for each of the plurality of recommendation. Mookherjee on the other hand would have taught Pool such techniques.
In Mookherjee see at least:
[Mookherjee: 0006] In accordance with another embodiment of the present disclosure, a method for providing targeted advertisements for a piece of digital content includes receiving a set of user metadata for a group of users. The metadata includes data relating to user browsing history, purchase history, term usage history, social media posts and actions, location information, demographic information, or a combination thereof. The method also includes identifying a subset of users of the group of users, the subset of users share a common attribute found in the set of user metadata. Further, the method includes selecting at least one user from the group of users. Moreover, the method includes selecting a plurality of terms from a category of terms related to the piece of digital content. In addition, the method includes, determining a plurality of first values, each of the plurality of first values is determined by comparing a first total of appearances of each term of the plurality of terms and a second total of appearances of all terms from the category of terms within the set of user metadata corresponding to the at least one user. Also, the method includes determining a plurality of second values for the subset of users by determining a portion of users of the subset of users for which each term of the plurality of terms appears in the set of user metadata corresponding to the subset of users. Moreover, the method includes determining a user score based at least in part on the plurality of first values and the plurality of second values. Also, when the user score is within a particular predetermined range, the method includes providing an advertisement for the piece of digital content to one or more electronic devices associated with the at least one user.
[Mookherjee: 0033] Next, in block 94, the data from block 86 and/or the data from block 92 along with user data sets are input into a machine learning system to predict a likelihood that the user would be interested in the digital content from block 82. The data is utilized to either train or tune the machine learning system. Data that is used to train the machine learning system includes both data that the machine learning system would receive in actual use (e.g., input data relating to users and the digital content) and data relating to the actual results of the input data. As such, the machine learning system can develop methods for predicting the result, and, through hindcasting, compare predicted results to actual results to determine which methods produce the correct result with the highest level of accuracy. In the present embodiment, the machine learning system may utilize a variant of classical field-aware factorization machine (“FFM”) to process the data and predict purchase intent based on the provided data. FFM systems are utilized to predict results when presented with large, sparsely populated data sets and they are a new model class that combines the advantages of Support Vector Machines (SVMs) with the flexibility of matrix factorization models to deal with extreme sparsity of actual observations (hundreds of millions) out of very large number of possibilities (trillions of plausible digital interactions). After the machine learning system in block 94 has been sufficiently trained (e.g., when the machine learning system attains a certain level of accuracy) on example data sets (e.g., as established using precision, recall, and/or area under a receiver operating curve), the system may apply the predictions to the user data and digital content data to predict an interest level/propensity to purchase (e.g., the rate at which a user clicks on an advertisement and purchases the advertised product) for each user in block 96. In determining whether a user will click on the advertisement and purchase or view the digital content or not, the machine learning system may also provide a number indicative of the confidence that the predicted result will happen. The machine learning system may also order the predictions (e.g., in ascending or descending order) and/or return a set of users corresponding to a certain score range. Then, the list of users and the corresponding variables determined by the machine learning system (i.e., purchase intent and confidence value) are stored in block 98.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Mookherjee, which predict a likelihood that the user would be interested in the digital content from, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Mookherjee to the teachings of Pool would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
(claim 8) when it is determined that the prediction model is associated with sufficient training data, transmitting via the communication interface for each of a third set of object instances a respective third message that includes a respective third one of the recommendations, the respective third one of the recommendations is selected based on the probability of acceptance for the respective object instance; and
Rejection is based upon the teachings and rationale applied to claim 8 and further upon the combination of Pool-Mookherjee.
In Pool-Mookherjee see at least:
[Mookherjee: 0038] Then, at block 108, targeted content for the digital content selected in block 82 may be transmitted to and displayed on personal devices associated with users on the list output in block 106. For example, an ad publisher may provide an ad via webpages such as social media, digital content related web sites (e.g., Rotten Tomatoes, Fandango, etc.), or through digital content related smart-phone applications (e.g., Rotten Tomatoes, Fandango, etc.). 
(claim 8) updating the prediction model to include additional training data based on a plurality of responses, each response corresponding to a respective third one of the recommendations.
Rejection is based upon the teachings and rationale applied to claim 8 and further upon the combination of Pool-Mookherjee.
In Pool-Mookherjee see at least:
(Pool: 64: col. 17, lines 29-34) In some embodiments the model will be continually trained as new data is available, but in other embodiments the models will be retrained periodically, such as once a day or week, depending upon factors such as the size of the data set or complexity of the model.
Please Note the following:
Not Executed: (claim 1) when it is determined that the prediction model is not associated with sufficient training data, transmitting via a communication interface for each of a first set of object instances a respective first message that includes a respective first one of the recommendations, the respective first one of the recommendations determined based on a static ranking rule, the static ranking rule applying one or more criteria to one or more object fields associated with the respective object instance; and
Not Executed: (claim 1) updating the prediction model to include additional training data based on a plurality of responses, each response corresponding to a respective first one of the recommendations.
Regarding claim 9: Rejection is based upon the teachings and rationale applied to claim 8.
Claims 10 and 11 are rejected under 35 USC 103 as being unpatentable over Pool, US 11,392,829, and Mookherjee, US 2018/0240152, as applied to claim 8 further in view of Nicolov, US 2010/0318544.
Regarding claim 10: Rejection is based upon the teachings and rationale applied to claim 8 by Pool-Mookherjee and further upon the combination of Pool-Mookherjee-Nicolov. Although Pool-Mookherjee determine the prediction model is associated with sufficient training data and making recommendations, Pool-Mookherjee do not expressly mention making recommendations selected at random from a subject of the recommendations. Nicolov would have taught Pool-Mokkherjee such techniques.
In Nicolov see at least:
[Nicolov: 0080] If the user settings 22 are such that the user wishes to use predominantly the statistical analyzer's 16 result list 34, then the recommendation engine 20 may select most medias from set B. If the user settings 22 are such that the user wishes to use predominantly the analytical analyzer's 18 result list 36, then the recommendation engine 20 may select most medias from set C. If the user settings 22 are such that the user wishes to use both the outputs 34 and 36 from the statistical 16 and analytical 18 analyzers in similar proportions, then the recommendation engine 20 may select medias from set D. According to the user settings 22 used, set D may have a changing size and may select a larger subset of B or a larger subset of C. Furthermore, the subsets of both B and C selected by set D may grow as the magnitude of the different user settings 22 grows. Finally, media files represented by E are selected as per the level of the randomness user setting 22. The smaller the value of the randomness user-setting, the closer the media selection subset may be to the recommendation set determined by the recommendation engine 20, down to a level where the results are the same as if the randomness user setting had not been activated. The larger the value of the randomness user-setting, the larger the parent set of random picks is, such that these picks could be further from the recommendation set determined by the recommendation engine 20.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Nicolov, which make recommendations selected at random from a subset of the recommendations, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Nicolov to the teachings of Pool-Mookherjee would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claim 11: Rejection is based upon the teachings and rationale applied to claims 8 and 10.
Claim 12 is rejected under 35 USC 103 as being unpatentable over Pool et al., US 11,392,829 “Pool,” in view of Mookherjee et al., US 2018/0240152 “Mookherjee,” further in view of Eder, US 5,615,109.
In Pool see at least:
(underlined art text is for emphasis)
Regarding claim 12: The method recited in claim 1, further comprising:
(claim 1) determining via a processor whether a prediction model for an object definition is associated with sufficient training data to produce predictions at a designated accuracy rate, …
(Pool: 46: col. 11, line 63-col. 12, line 12) As mentioned, various embodiments take advantage of machine learning. As an example, deep neural networks (DNNs) developed on processors have been used for diverse use cases, from self-driving cars to faster drug development, from automatic image captioning in online image databases to smart real-time language translation in video chat applications. Deep learning is a technique that models the neural learning process of the human brain, continually learning, continually getting smarter, and delivering more accurate results more quickly over time. A child is initially taught by an adult to correctly identify and classify various shapes, eventually being able to identify shapes without any coaching. Similarly, a deep learning or neural learning system needs to be trained in object recognition and classification for it get smarter and more efficient at identifying basic objects, occluded objects, etc., while also assigning context to objects.
(Pool: 60: col. 15, line 54-col. 16, line 10) In some embodiments, a model is evaluated using a subset of the classified data 702 that was provided for training. The subset can be determined using a shuffle and split approach as discussed above. This evaluation data subset will be labeled with the target, and thus can act as a source of ground truth for evaluation. Evaluating the predictive accuracy of a machine learning model with the same data that was used for training is not useful, as positive evaluations might be generated for models that remember the training data instead of generalizing from it. Once training has completed, the evaluation data subset is processed using the trained model 708 and the evaluator 710 can determine the accuracy of the model by comparing the ground truth data against the corresponding output (or predictions/ observations) of the model. The evaluator 710 in some embodiments can provide a summary or performance metric indicating how well the predicted and true values match. If the trained model does not satisfy at least a minimum performance criterion, or other such accuracy threshold, then the training manager 704 can be instructed to perform further training, or in some instances try training a new or different model, among other such options. If the trained model 708 satisfies the relevant criteria, then the trained model can be provided for use by the classifier 714.
… (claim 1) the prediction model predicting for a given object instance of the object definition a respective probability of acceptance for each of a plurality of recommendations; 
Rejection is based upon the teachings of pool applied to claim 8 by Pool and further upon the combination of Pool-Mookherjee. Although Pool mentions delivering movie recommendations to users, Pool does not expressly mention determining a respective probability of acceptance for each of the plurality of recommendation. Mookherjee on the other hand would have taught Pool such techniques.
In Mookherjee see at least:
[Mookherjee: 0006] In accordance with another embodiment of the present disclosure, a method for providing targeted advertisements for a piece of digital content includes receiving a set of user metadata for a group of users. The metadata includes data relating to user browsing history, purchase history, term usage history, social media posts and actions, location information, demographic information, or a combination thereof. The method also includes identifying a subset of users of the group of users, the subset of users share a common attribute found in the set of user metadata. Further, the method includes selecting at least one user from the group of users. Moreover, the method includes selecting a plurality of terms from a category of terms related to the piece of digital content. In addition, the method includes, determining a plurality of first values, each of the plurality of first values is determined by comparing a first total of appearances of each term of the plurality of terms and a second total of appearances of all terms from the category of terms within the set of user metadata corresponding to the at least one user. Also, the method includes determining a plurality of second values for the subset of users by determining a portion of users of the subset of users for which each term of the plurality of terms appears in the set of user metadata corresponding to the subset of users. Moreover, the method includes determining a user score based at least in part on the plurality of first values and the plurality of second values. Also, when the user score is within a particular predetermined range, the method includes providing an advertisement for the piece of digital content to one or more electronic devices associated with the at least one user.
[Mookherjee: 0033] Next, in block 94, the data from block 86 and/or the data from block 92 along with user data sets are input into a machine learning system to predict a likelihood that the user would be interested in the digital content from block 82. The data is utilized to either train or tune the machine learning system. Data that is used to train the machine learning system includes both data that the machine learning system would receive in actual use (e.g., input data relating to users and the digital content) and data relating to the actual results of the input data. As such, the machine learning system can develop methods for predicting the result, and, through hindcasting, compare predicted results to actual results to determine which methods produce the correct result with the highest level of accuracy. In the present embodiment, the machine learning system may utilize a variant of classical field-aware factorization machine (“FFM”) to process the data and predict purchase intent based on the provided data. FFM systems are utilized to predict results when presented with large, sparsely populated data sets and they are a new model class that combines the advantages of Support Vector Machines (SVMs) with the flexibility of matrix factorization models to deal with extreme sparsity of actual observations (hundreds of millions) out of very large number of possibilities (trillions of plausible digital interactions). After the machine learning system in block 94 has been sufficiently trained (e.g., when the machine learning system attains a certain level of accuracy) on example data sets (e.g., as established using precision, recall, and/or area under a receiver operating curve), the system may apply the predictions to the user data and digital content data to predict an interest level/propensity to purchase (e.g., the rate at which a user clicks on an advertisement and purchases the advertised product) for each user in block 96. In determining whether a user will click on the advertisement and purchase or view the digital content or not, the machine learning system may also provide a number indicative of the confidence that the predicted result will happen. The machine learning system may also order the predictions (e.g., in ascending or descending order) and/or return a set of users corresponding to a certain score range. Then, the list of users and the corresponding variables determined by the machine learning system (i.e., purchase intent and confidence value) are stored in block 98.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Mookherjee, which predict a likelihood that the user would be interested in the digital content from, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Mookherjee to the teachings of Pool would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
(claim 12) when it is determined that the prediction model is associated with sufficient training data, transmitting via the communication interface for each of a third set of object instances a respective third message that includes a respective third one of the recommendations, the respective third one of the recommendations is selected based on a metric selected from the group consisting of: an expected revenue value, an expected profit value, and an expected offer variety threshold; and
Rejection is based upon the teachings and rationale applied to claim 12 by Pool-Mookherjee and further upon the combination of Pool-Mookherjee-Eder. Although Pool-Mookherjee do not expressly mention the recommendations are selected based on a metric selected from the group consisting of: an expected revenue value, an expected profit value, and an expected offer variety threshold, Eder would have taught Pool-Mookherjee such techniques.
In Eder see at least:
(Eder: 99: col. 28, lines 44-65) The first step in the calculating the maximum profit requisition set is the segregation of items into those purchased under item quantity discounts and those purchased under business-volume discounts. Vendors that don't offer any type of volume discount are considered item discount vendors for purposes of this segregation. The system will analyze items with a combination of business volume and item-discount vendors using the logic described for item-discount items. The item quantity discount items are analyzed first. The analysis of these items is completed one item at a time in alphanumeric order. A profitability equation is created for each item by subtracting the total cost of storing, processing, and purchasing, the item from the potential vendors using the available units of measure and quantity price breaks from the forecast revenue from item sales during the forecast time period. The most profitable mix is selected as the base level mix for the item and the preliminary requisitions are adjusted as required to match the specified mix. When the base level requisitions for all the item quantity discount items have been calculated, processing advances to the calculation of base level requisitions for business volume discount items. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Eder, which base a recommendation on a metric selected from the group consisting of: an expected revenue value, an expected profit value, and an expected offer variety threshold, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Eder to the teachings of Pool-Mookherjee would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. Please note: Most profitable establishes a threshold for mix of items.
(claim 12) updating the prediction model to include additional training data based on a plurality of responses, each response corresponding to a respective third one of the recommendations.
Rejection is based upon the teachings and rationale applied to claim 8 and further upon the combination of Pool-Mookherjee-Eder.
In Pool-Mookherjee-Eder see at least:
(Pool: 64: col. 17, lines 29-34) In some embodiments the model will be continually trained as new data is available, but in other embodiments the models will be retrained periodically, such as once a day or week, depending upon factors such as the size of the data set or complexity of the model.
Please Note the following:
Not Executed: (claim 1) when it is determined that the prediction model is not associated with sufficient training data, transmitting via a communication interface for each of a first set of object instances a respective first message that includes a respective first one of the recommendations, the respective first one of the recommendations determined based on a static ranking rule, the static ranking rule applying one or more criteria to one or more object fields associated with the respective object instance; and
Not Executed: (claim 1) updating the prediction model to include additional training data based on a plurality of responses, each response corresponding to a respective first one of the recommendations.
Allowable Subject Matter
Claims 1-7 and 13-20 are allowed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0185481 (Mueller et al.) “Method and Apparatus for Dynamic Rule and/or Offer Generation,” discloses: [0289] The validation filter ensures that only those offers which increase revenue are generated. This is important because the learning methods have some degree of randomness. In addition, the validation filter also ensures that two offers are generated at every instance. In situations where the unsupervised learning may fail to identify two possibilities (with insufficient training), valid offers are created. In situations where the GP module fails to generate the correct number of offers, valid offers are also generated. However, there is no reward received for the action where an item generated by this filter is accepted. Valid offers are probabilistically generated according to pricing and past association. In the absence of a time period designation, and inventory description, these are the two most relevant attributes contributing to offer validity.
US 2020/0319877 (Glazer et al.) “Methods and Systems for Automatic Determination of a Device-Specific Configuration for a Software Application Operating on a User Device,” discloses:
[0164] At 404, the configuration monitoring program 218 can use the global prediction model received from the server to generate a global prediction for the device-specific configuration. The global prediction may provide a more generalized prediction of the application configuration on the device. The global prediction may supplement the local prediction while the local prediction model is insufficiently trained (e.g. there is insufficient local data available to generate an accurate local prediction model or the local data is inconsistent).
[0174] At 416, if the value of the local prediction metric is determined to be below the performance threshold, then the configuration monitoring program 218 can determine that the local prediction model is insufficiently accurate (i.e., insufficiently trained). In this case, the configuration monitoring program 218 can generate the predicted device-specific configuration using only the global prediction of the device-specific configuration (i.e. the output from the global prediction model). The local prediction may still be recorded by the configuration monitoring program 218 and stored on memory 216. The recorded local prediction may then assessed against the user-feedback input to re-train the local prediction model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        August 26, 2022